Citation Nr: 1028070	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected non-Hodgkin's 
lymphoma.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson



INTRODUCTION

The Veteran had active service from April 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for non-Hodgkin's lymphoma. 
 
2.  The Veteran has been diagnosed with depression and anxiety.

3.  There is an approximate balance of competent medical evidence 
on the question of whether the Veteran's psychiatric disorder is 
attributable to his service-connected non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The Veteran's psychiatric disorder is proximately due to, or the 
result of, his service-connected non-Hodgkin's lymphoma.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 C.F.R. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board finds 
that any deficiency in the notice provided herein was not 
prejudicial to the Veteran nor would further development result 
in a more favorable result or be of assistance to this inquiry.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The evidence 
must show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for a 
psychiatric disorder to include as secondary to his service-
connected non-Hodgkin's lymphoma.  The Veteran contends that he 
became depressed when he was diagnosed with cancer.  The Veteran 
was granted service connection for non-Hodgkin's lymphoma in 
March 2005.

In October 2003, private cancer treatment records indicate that 
the Veteran had a past history of clinical depression for which 
he took Wellbutrin for a long time.  The doctor stated that the 
Veteran restarted Wellbutrin due to his new illness.  Upon 
examination the Veteran appeared depressed.  

In April 2005 the Veteran's private doctor submitted a statement.  
He stated that the Veteran was diagnosed with B-cell lymphoma in 
October 2003 and that the condition had caused the Veteran to 
have anxiety and depression.  

The Veteran was afforded a VA examination in August 2008.  The 
examiner reviewed the claims folder.  The examiner did not 
diagnose the Veteran with any psychiatric conditions.

An undated SSA record indicates that the Veteran has some 
evidence of psychiatric limitations, however he did not have any 
severe functional limitations in psychiatric functioning.

In light of the evidence the Veteran is entitled to service 
connection for a psychiatric condition secondary to his service-
connected non-Hodgkin's lymphoma.  The VA examiner reviewed the 
claims file and did not find the Veteran to have a diagnosable 
psychiatric disorder.  The examiner is competent to render an 
opinion as to the Veteran's diagnosis.  Her opinion is credible 
as she thoroughly reviewed the claims file and offered a 
reasonable explanation for her findings.  However, the Veteran's 
private doctor also offered an reasoned and thoughtful opinion.  
The private physician is competent to diagnose the Veteran with 
depression and anxiety and the Board finds the diagnosis credible 
as it was based on a history of treatment and familiarity with 
the Veteran and his condition.  Because the facts for and against 
granting service connection for a psychiatric disorder are in 
relative equipoise, the Board grants entitlement to service 
connection for the Veteran's psychiatric disability secondary to 
his service-connected non-Hodgkin's lymphoma.


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to service-connected non-Hodgkin's lymphoma 
is granted.


REMAND

The Veteran seeks entitlement to TDIU based on his service-
connected disabilities.  In the opinion above, the Board granted 
service connection for a psychiatric disorder.  The Board must 
remand the claim for the RO to readjudicate the claim of 
entitlement to a TDIU based upon this grant of service 
connection.  


Accordingly, the case is REMANDED to the AMC for the following 
action:

The AMC should review and readjudicate the 
Veteran's claim of entitlement to a TDIU 
taking into consideration the recent grant of 
service connection for a psychiatric 
disorder.  If the benefits sought are not 
granted, the Veteran and his representative 
should be provided with an SSOC.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


